IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-11299



     UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

          versus

     SHARANDA PURLETTE JONES,

                                            Defendant-Appellant.



             Appeal from the United States District Court
                  for the Northern District of Texas
                           (3:99-CR-111-1-P)

                          February 16, 2001

Before GOODWIN*, GARWOOD and JONES, Circuit Judges.**

GARWOOD, Circuit Judge:

     Defendant-appellant Sharanda Purlette Jones (Jones) appeals her

conviction and life sentence for conspiracy to distribute cocaine base.

We affirm.

                     Facts and Proceedings Below

     On June 8, 1999, the grand jury for the Northern District of Texas,

Dallas Division, charged Jones in a seven count superseding indictment.



     *
      Circuit Judge of the Ninth Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R.47.5 the Court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
Count 1 alleged conspiracy, from “at least in or about June 1994" until

September 1998, to commit the offense of “distribution of 50 grams or

more of a mixture or substance containing a detectable amount of cocaine

base, a Schedule II controlled substance” in violation of 21 U.S.C. §§

841(a)(1), 841 (b)(1)(A)(iii) and 846. Count 1 named Jones and five

other conspirators plus others known and unknown to the grand jury,

listed eight overt acts1 “among others” and, in addition, incorporated

the allegations set forth in Counts 2-7 as overt acts. Counts 2-7 each

charged Jones and others with having committed on or about diverse

specific dates in February 1998 one specific act of distribution of

cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(iii),

and 18 U.S.C. § 2. Overt acts 1 and 8, as well as the specific acts

alleged in Counts 2-7, pertained to the distribution of cocaine out of

the residence of Jones’s mother (and named co-conspirator) Genice

Stribling, located at 705 Rosehill in Terrell, Texas.

     At trial, the government sought to prove that Jones purchased large

amounts of powder cocaine from dealers in Houston, Texas and sold up to

40 kg of powder cocaine to Julie Franklin and Keith Jackson.       Both

Franklin and Jackson entered into plea agreements with the government

and testified at trial. One of the Houston suppliers of cocaine, Joseph

Antoine, also entered into a plea agreement and testified at trial. The


     1
      These overt acts were alleged to have been committed on or about
specific dates in February 1995, June 1997, November 1997, July 1998,
and May 1998, and also included allegations of diverse continuing or
repeated conduct from January 1997 until May 1998, from January 1997
until November 1997, and from June 1994 until November 1997.

                                   2
government sought to show that the dwelling at 705 Rosehill was a “crack

house” and that Jones supplied the house with cocaine base (“crack”) and

ran the operation, e.g. controlling the price at which the cocaine base

was sold and the like. On August 16, 1999, over Jones’s objection, the

district court granted the government’s motion to sever the trials of

the other five coconspirators named in Count 1. On August 26, 1999, a

jury convicted Jones on Count 1 and acquitted her on Counts 2-7.

     The pre-sentence report (“PSR”) held Jones accountable for a total

of 23.92 kilograms of cocaine base, producing a base offense level of

38. Under U.S.S.G. § 2D1.1(a)and (c), the base offense level for a

defendant held responsible for over 1.5 kg of cocaine base is 38. The

23.92 kg represents 10.528 kg of cocaine base distributed from the

dwelling at 705 Rosehill and 26.78 kg of powder cocaine that Jones sold

to Julie Franklin and Keith Jackson knowing that they were converting

it to cocaine base.   13.39 kg of the 23.92 kg total represents the

amount of cocaine base that the 26.78 kg of 50% pure powder cocaine

would be converted into. The PSR also recommended a two level increase

for possession of a firearm. The government objected to the report

because it did not recommend any increases for being the leader or

organizer of the conspiracy or for obstruction of justice (perjury).

The probation office accepted the government’s objections and amended

its report to include a four level increase for Jones’s role in the

offense and a two level increase for her false denials of guilt on the

stand. The amended report yielded a total offense level of 46 which,



                                   3
notwithstanding Jones’s criminal history category of I, yielded a

guideline range of imprisonment for life. On November 10, 1999, the

district court sentenced Jones to life in prison.

     Jones appeals her conviction and sentence. She argues that her

acquittal on Counts 2-7 indicates that the jury did not believe she was

involved with the alleged crack dealing at 705 Rosehill. Specifically,

she asserts: 1) there was a fatal variance between the indictment, which

alleged one conspiracy, and the evidence adduced at trial, which showed

three conspiracies; 2) since it cannot be determined whether the

conspiracy conviction rested upon the defendant’s Franklin-Jackson

activities or her 705 Rosehill activities, the case must be remanded

because the evidence as to the 705 Rosehill activities is insufficient;

3) Apprendi v. New Jersey, 120 S.Ct. 2348 (2000), necessitates that her

sentence be overturned because the jury was not required to find that

the amount of cocaine base she conspired to distribute was at least 50g;

and 4) the district court committed clear error when it accepted the

PSR’s recommendations as to the amount of cocaine attributed to her as

well as the enhancements for possession of a firearm, her role as leader

or organizer of the conspiracy, and obstruction of justice (perjury).

                              Discussion

                                  I.

     Count 1 of the superseding indictment charges Jones with membership

in a conspiracy that obtained powder cocaine from suppliers in Houston.

Some of the Houston cocaine was sold by Jones to Julie Franklin and


                                   4
Keith Jackson, who converted the powder cocaine into cocaine base before

selling the crack to others. Some of the Houston cocaine was converted

into cocaine base and sold out of the residence at 705 Rosehill. Jones

alleges the proof at trial showed not one, but three, conspiracies: (1)

Antoine’s sales of powder cocaine from Houston, (2) Franklin and

Jackson’s acquisition of powder cocaine and distribution of cocaine

base, and (3) cocaine base distribution from the residence at 705

Rosehill.

     Where the evidence suffices to show the defendant’s guilt of a

conspiracy embraced in the allegations of the indictment, even though

other conspiracies may also be embraced therein, the doctrine of fatal

variance principally exists to prevent a defendant from being prejudiced

by the transference of guilt that can occur when voluminous evidence

that only implicates others is presented at trial. United States v.

Pena-Rodriguez, 110 F.3d 1120, 1126 (5th Cir. 1997).

     To prevail on her fatal variance claim, Sharanda Jones must

establish that: (1) a variance existed between the indictment and the

proof at trial, and (2) the variance affected her substantial rights.

Id. Determining whether a variance existed requires us to ascertain

what number of conspiracies was proven at trial. Id. Of course, it is

often the case that “[w]hether the evidence shows one or multiple

conspiracies is a question of fact for the jury.”     United States v.

Pena-Rodriguez, 110 F.3d 1120, 1126 (5th Cir. 1997) (quoting United

States v. Guerra-Marez, 928 F.2d 665, 671 (5th Cir. 1991)). Here, the


                                   5
jury received Fifth Circuit Pattern Jury Instruction 2.21, Multiple

Conspiracies.2   No objection to this charge or request for further

instructions in this respect was made by Jones. The jury’s conviction

as to Count 1 manifests that it found not only that the single

conspiracy alleged in the indictment existed, but also that Jones was

a member of that conspiracy. “A jury’s finding that the government

proved a single conspiracy must be affirmed unless the evidence viewed

in the light most favorable to the government would preclude reasonable

jurors from finding a single conspiracy beyond a reasonable doubt.”

Pena-Rodriguez, 110 F.3d at 1126. “The principal considerations in

counting conspiracies are (1) the existence of a common goal; (2) the

nature of the scheme; and (3) the overlapping of the participants in the

various dealings.” Id. (quoting United States v. Morris, 46 F.3d 410,

414 (5th Cir. 1995)).

     This Court has taken a very broad view of the first criterion, the

existence of a common goal. United States v. Morris, 46 F.3d 410, 415

(5th Cir. 1995). It is enough that the alleged conspirators shared a

common goal to “derive personal gain from the illicit business of buying

and selling cocaine.” Id. All of the named conspirators shared this


     2
      Fifth Circuit PJI 2.21 provides:
     “You must determine whether the conspiracy charged in the
indictment existed, and, if it did, whether the defendant was a member
of it. If you find that the conspiracy charged did not exist, then you
must return a not guilty verdict, even though you find that some other
conspiracy existed. If you find that a defendant was not a member of
the conspiracy charged in the indictment, then you must find that
defendant not guilty, even though that defendant may have been a member
of some other conspiracy.”

                                   6
goal.

     As to the second criterion, the nature of the scheme, “this [C]ourt

has moved to a more functional and substantive analysis. . . . [T]he

existence of a single conspiracy will be inferred where the activities

of one aspect of the scheme are necessary or advantageous to the success

of another aspect or to the overall success of the venture, where there

are several parts inherent in a larger common plan.” Id. at 415-16.

In Morris, we found members of two separate criminal organizations that

competed against each other in the supply of cocaine to be part of a

single conspiracy because both organizations sold bulk quantities of

cocaine to the same cocaine distributor. We observed that “although the

sellers and the purchasers may not have had a direct relationship with

each other, each was necessary for the continued success of the

venture.” Id. at 416. Here, the jury could reasonably find that Jones,

over an extended period of time and through a regular course of dealing,

was receiving cocaine from Antoine and supplying it to Franklin, Jackson

and those in business at 705 Rosehill. Under Morris, the jury could

reasonably find that those in business at 705 Rosehill, Franklin and

Jackson, and Antoine were all contributing to the success of the same

criminal venture and, therefore, were part of a single conspiracy

notwithstanding the absence of direct relationships.

     Finally, the third criterion, the overlapping of participants in

the various dealings, is satisfied under Morris if there is sufficient

evidence that Franklin and Jackson, those in business at 705 Rosehill,


                                   7
and Antoine were all conspiring with Jones to transact illicit business

in cocaine.    Id.   It is not necessary that any of these other

participants know each other as long as each knowingly participated with

core coconspirator Jones to achieve a common goal. Id.; United States

v. Gallardo-Trapero, 185 F.3d 307, 315 (5th Cir. 1999). Jones admits

that the government’s proof showed that she purchased cocaine from

Antoine and sold cocaine to Julie Franklin.   The evidence showed that

Jones and Franklin contemplated that the powder cocaine sold to Franklin

would be converted into crack for resale, as when Franklin reported a

significant quantity of the powder would not properly cook-up Jones

replaced it. A regular course of dealing over an extended period was

adequately shown.

     Thus, the question of whether a variance exists boils down to

whether the evidence at trial was such that a reasonable juror could

have believed, beyond a reasonable doubt, that Jones conspired with

those in business at 705 Rosehill to distribute cocaine base.

     To sustain a conviction for conspiracy to distribute cocaine base

under 21 U.S.C. §§ 841(a) and 846, the evidence at trial must be

sufficient for a reasonable juror to conclude, beyond a reasonable

doubt: (1) the existence of an agreement between two or more persons to

distribute cocaine base, (2) the defendant’s knowledge of the agreement,

and 3) the defendant’s voluntary participation in the conspiracy.

Gallardo-Trapero, 185 F.3d at 317. The evidence is viewed in the light

most favorable to the prosecution, drawing all reasonable inferences in


                                   8
support of the jury’s verdict. Id. Circumstantial evidence may be

relied upon.   Id.

     In support of her insufficiency claim, Jones points to her

acquittal on Counts 2-7, which concerned the distribution of cocaine

base from 705 Rosehill. Jones infers from her acquittal on Counts 2-7

that the jury did not believe she was at all involved in the drug

dealing that occurred at 705 Rosehill. She infers too much. First,

besides appellant Sharanda Jones, Count 1 of the indictment specifically

named Genice Stribling, Mitchell W. King, Sharena Stribling, Earnest

Jones, and Kevin Henderson. These five individuals were not associated

with the Antoine or Franklin-Jackson aspects of the conspiracy. As

previously mentioned, Count 1 also referred to other conspirators both

known and unknown to the grand jury, presumably Julie Franklin and Keith

Jackson. In finding Jones a member of the conspiracy involving these

five named coconspirators, the jury had to believe Jones was, to some

extent at least, involved with the distribution of cocaine base out of

the residence at 705 Rosehill. Moreover, even if conviction on Count

1 was inconsistent with acquittal on Counts 2-7, the conviction on Count

1 stands unless there is not sufficient evidence to support it. United

States v. Short, 181 F.3d 620, 625 (5th Cir. 1999).

     Evidence of Sharanda Jones’s involvement in a conspiracy to

distribute cocaine at 705 Rosehill is sufficient, though only barely so.

Kelly Douglas, Earnest Jones’s girlfriend, testified that when Genice

Stribling ran out of cocaine, Genice would telephone Sharanda Jones in


                                   9
Douglas’ presence. Within 20 minutes to two hours, Sharanda Jones would

arrive at 705 Rosehill carrying a purse or paper bag. Douglas never saw

Sharanda Jones actually deliver cocaine to Genice Stribling because

either Jones would disappear into Genice’s room or Douglas would be

asked to leave the room. After Sharanda Jones’s visits, Genice would

again have cocaine base to sell.

     Bonita Polk testified that Genice Stribling gave her twenty bags

of crack to sell at $20 apiece. Instead of selling all twenty bags,

Bonita Polk sold only three and consumed the rest.      Thus, when she

returned two days later, she only had $60 to give Genice Stribling

instead of the expected $400. Polk falsely told Stribling that the rest

of the crack had been stolen and promised to pay her back. Stribling

apparently accepted this explanation but Sharanda Jones, who was present

during this exchange, immediately unleashed a torrent of the most vile

profanity against Polk for taking advantage of her crippled mother.

     The testimony of Douglas provides some circumstantial evidence that

Sharanda Jones was supplying the house at 705 Rosehill with cocaine

base, and involved in a conspiracy to distribute cocaine base from

there. Polk’s testimony is the basis of a weak inference that the lost

cocaine was Jones’s, not Stribling’s. While the collective force of

this circumstantial evidence is not strong, it is enough to sustain the

jury’s verdict that the single conspiracy in the indictment existed and

that Sharanda Jones was a member thereof.3

     3
      In her brief to this Court, Jones also mounted a separate
challenge to the sufficiency of the evidence as to her conviction on

                                   10
     Even if the evidence of Jones’s involvement in the drug

distribution at 705 Rosehill was not sufficient, which would mean that

there was a variance between the indictment and the proof offered at

trial, Jones would still not be entitled to relief because she cannot

show that the variance affected her substantial rights. This Court has

repeatedly held that “when the indictment alleges the conspiracy count

as a single conspiracy, but the government proves multiple conspiracies

and a defendant’s involvement in at least one of them, then clearly

there is no variance affecting that defendant’s substantial rights.”

Pena-Rodriguez, 110 F.3d at 1128.       See also Morris, 46 F.3d at 417;

United States v. Faulkner, 17 F.3d 745, 762 (5th Cir. 1994).      Jones

correctly points out that this rule is not absolute and that she may

still obtain relief if she can establish reversible error according to

general principles of joinder and severance. Pena-Rodriguez, 110 F.3d

at 1128. Under the these general principles, Jones “bears the burden

of showing specific and compelling prejudice that resulted in an unfair

trial and such prejudice must be of a type against which the trial court

was unable to afford protection.”        Id.

     Jones does not meet this burden. Over Jones’s objection, the trial

court severed the other five named conspirators. Therefore, Jones’s the

only possible source of prejudice is the joinder of offenses (the


Count 1. Her only argument is that the government did not offer
sufficient evidence tying her to the drug distribution at 705 Rosehill.
Jones does not argue insufficiency as to her involvement with Antoine
or Franklin and Jackson. Thus, our resolution of the variance issue
also disposes of Jones’s insufficiency claim.

                                   11
Antoine-Franklin-Jackson conspiracy with the 705 Rosehill conspiracy).

Jones admits that the evidence is sufficient to convict her as to the

Franklin-Jackson conspiracy. It is significant that the trial court

gave a multiple conspiracy instruction, which this Court has repeatedly

held is generally adequate to cure any possibility of prejudice. Id.

at 1128-29; Faulkner, 17 F.3d at 761-62 & n.19; Guerra-Marez, 928 F.2d

at 672.   It is also significant that Jones failed to object to this

instruction. Moreover, Jones’s acquittal on Counts 2-7 indicates that

she was not a victim of guilt transference.      Finally, as in Pena-

Rodriguez, the evidence presented at trial was not especially complex;

therefore, the risks of juror confusion and prejudice in the form of

guilt transference were minimal.

     In sum, we find that there was no fatal variance between the

indictment and the proof at trial and that, even if such a variance

existed, Jones’s substantial rights were not affected thereby.

                                  II.

     Jones concedes that the evidence as to the Franklin-Jackson cocaine

conspiracy, if believed, was sufficient to support a conviction for

violating 21 U.S.C. §§ 841(a)(1) and 846. However, Jones maintains that

there was insufficient evidence as to her voluntary participation in

cocaine distribution at 705 Rosehill. Jones opines that her case must

be remanded to determine whether her conviction on Count 1 was based on

the sufficient ground of the Franklin-Jackson cocaine conspiracy or the

insufficient ground of the 705 Rosehill conspiracy.


                                  12
     As we have already discussed, if the evidence tying Jones to

cocaine distribution at 705 Rosehill is not sufficient, then the proof

at trial established two conspiracies,4 not the single conspiracy

charged in the indictment. The law of variance prescribes that we treat

this problem as one of joinder of these “separate” conspiracy offenses

and provide relief only if such joinder resulted in an unfair trial

according to traditional principles of joinder and severance. It is

well-settled that if the “joinder” of conspiracy offenses did not result

in an unfair trial and there is sufficient evidence to support the

defendant’s conviction as to one of the conspiracy offenses, then the

original conspiracy conviction stands. Jones now attempts to circumvent

this well-settled law by arguing that if the evidence is insufficient

as to any one of the separate conspiracy offenses, the case must be

remanded to determine whether the original conspiracy conviction was

predicated upon that separate conspiracy offense for which sufficient

evidence was not produced at trial. We decline Jones’s invitation to

undermine the law of variance in this manner.5


     4
      Jones alleges that the proof established three conspiracies, but
never attempts to show that the evidence tying her to Antoine was
insufficient.
     5
      Jones frames the issue as though the original conviction on Count
1 could have rested on several alternative grounds. While that is
clearly not correct, the law of variance, as we have described, achieves
an analogous result provided there is no prejudice from the joinder of
defendants or offenses. Moreover, it is well-settled that if a
conviction could rest on two bases but there is sufficient evidence for
only one, the conviction stands. Griffin v. United States, 112 S.Ct.
466, 473 (1991) (“[W]hen a jury returns a guilty verdict on an
indictment charging several acts in the conjunctive, as Turner’s

                                   13
                                 III.

     “[I]f the government seeks enhanced penalties based on the amount

of drugs under 21 U.S.C. § 841(b)(1)(A) or (B), the quantity must be

stated in the indictment and submitted to a jury for a finding of proof

beyond a reasonable doubt.” United States v. Doggett, 230 F.3d 160, 165

(5th Cir. 2000). Under 21 U.S.C. § 846 the penalty for conspiracy is

the same as that proscribed for the offense which was the object of the

conspiracy, here the distribution of cocaine base. 21 U.S.C. § 841(a)

denounces, inter alia, the distribution of a controlled substance, and

the penalty for a violation of section 841(a) is fixed by section

841(b).   Here, the government did seek enhanced penalties under 21

U.S.C. § 841(b)(1)(A)(iii), which provides for a prison sentence of from

ten years to life if the section 841(a) violation involves 50 grams or

more of a mixture or substance containing cocaine base. The indictment

alleged that Jones had conspired to distribute 50 grams or more of a

mixture or substance containing a detectable amount of cocaine base, and

the district court’s charge to the jury repeated this allegation.

However, the charge did not require the jury to find beyond a reasonable

doubt that Jones had conspired to distribute 50 grams or more of a

substance containing a detectable amount of cocaine base. Because the

jury did not have to find the drug quantity beyond a reasonable doubt,

Jones requests that she be resentenced under 21 U.S.C. § 841(b)(1)(C).


indictment did, the verdict stands if the evidence is sufficient with
respect to any one of the acts charged.” (quoting Turner v. United
States, 90 S.Ct. 642, 654 (1970))).

                                   14
     The district court’s failure to submit the drug quantity as an

element of Count 1 that had to be found beyond a reasonable doubt was

error notwithstanding the jury instructions’ recitation of the

indictment’s drug quantity allegation. United States v. Slaughter, 2000

WL 1946670, *3 (5th Cir. 2000). But because Jones did not object to the

instruction, there can be no relief unless the error was plain. Id.

“Plain error” requires: (1) an error, (2) that is plain or obvious, and

(3) that affected the defendant’s substantial rights. United States v.

Olano, 113 S.Ct. 1770, 1776 (1993). The third criterion requires the

defendant to bear the burden of making a showing of prejudice from the

error, i.e. that the error probably influenced the verdict.     Id. at

1778.

     In light of Doggett, failure to instruct the jury that the drug

quantity was an element of the crime must be considered obvious error

(though the trial court did not have the benefit of Apprendi). However,

Jones does not even attempt to make the showing of prejudice required

by Olano.   Even if Jones could, somehow, establish that the jury

probably would have acquitted her on Count 1 had the drug quantity been

included as an element thereof, relief under FED. R. CRIM. P. 52(b) is

permissive, not mandatory. Id. Our discretion should only be exercised

to provide relief if the error “seriously affect[s] the fairness,

integrity or public reputation of judicial proceedings.” Id. at 1779

(quoting United States v. Atkinson, 56 S.Ct. 391, 392). Such is not the

case, nor is there any reasonable possibility of prejudice, in a trial

                                  15
such as this in which the defendant denied involvement with any cocaine

or cocaine base, in which drug quantity was not at all an issue and at

which evidence was presented that showed the defendant trafficked in

many kilograms of cocaine knowing it would be converted into cocaine

base. There is really no reasonable possibility that a jury would have

found Jones guilty of conspiring to distribute some quantity of cocaine

base less than 50 grams but not guilty of conspiring to distribute 50

grams or more. Accordingly, we reject Jones’s Apprendi and Doggett

based request for resentencing.

                                  IV.

     Jones complains about every aspect of her sentencing; specifically,

the district court’s determination that her base offense level was 38

and its decision to apply four upward adjustments to that base offense

level to achieve a final offense level of 46.     The district court’s

factual findings as to these matters are reviewed only for clear error.

United States v. Cho, 136 F.3d 982, 983 (5th Cir. 1998).

                                  A.

     U.S.S.G. §§ 2D1.1(a) and (c) provide for a base offense level of

38 if the defendant conspired to traffic in at least 1.5 kilograms of

cocaine base.   Jones first argues that it was clear error for the

district court to find that the conversion of powder cocaine into

cocaine base by Franklin and Jackson was foreseeable to her.         We

disagree.   “[I]t is proper to sentence a defendant under the drug

quantity table [U.S.S.G. § 2D1.1(C)] for ‘crack’ cocaine if the


                                  16
conversion of powder cocaine into ‘crack’ cocaine is foreseeable to

him.” United States v. Alix, 86 F.3d 429, 437 (5th Cir. 1996) (quoting

United States v. Angulo-Lopez, 7 F.3d 1506, 1511 (10th Cir. 1993). The

record indicates that Jones knew that Julie Franklin was converting the

powder cocaine Jones sold her into cocaine base.        In fact, Julie

Franklin complained to Jones because she was having difficulty

accomplishing the conversion.      Because Franklin was such a fine

customer, Jones replaced two kilograms of cocaine that Franklin asserted

would not “rock up” properly.    On one occasion, some of the cocaine

Franklin returned had already been “rocked up”. On other occasions,

Franklin and Jones would discuss Franklin’s conversion technique. The

PSR attributed 26.78 kg of powder cocaine to Jones, which was determined

to be convertible into 13.39 kg of cocaine base. There was testimony

at trial that Jones had sold 36-40 kg of powder cocaine to Franklin.

This evidence, without more, provides ample support for the base offense

level of 38.

     The PSR also held Jones responsible for 10.528 kg of cocaine base

from 705 Rosehill. We do not know how the probation office arrived at

this quantity, but Jones argues only that there was no evidence to

support any involvement by her in the distribution of cocaine base at

705 Rosehill.   We have already decided that there was sufficient

evidence adduced at trial to support a rational juror’s conclusion,

beyond a reasonable doubt, that Jones was involved with crack

distribution at 705 Rosehill. Thus, the district court’s finding, by


                                   17
preponderance, that Jones was so involved is not clearly erroneous.

                                  B.

     Jones objects to the two-level enhancement for possession of a

firearm under U.S.S.G. § 2D1.1(b)(1).

     “Weapon possession is established if the government proves
     by a preponderance of the evidence that a temporal and
     spatial relationship existed between the weapon, the drug
     trafficking activity, and the defendant. The government must
     provide evidence that the weapon was found in the same
     location where drugs or drug paraphernalia are stored or
     where part of the transaction occurred.”

United States v. Caicedo, 103 F.3d 410, 412 (5th Cir. 1997) (citations

omitted). Jones admitted to carrying a firearm with her on all of her

trips to Houston, though she denied ever transporting cocaine during any

of those trips. The evidence at trial strongly indicates that Jones did

transport cocaine from Houston to Dallas on many occasions.         This,

coupled with her admission that she was always carrying a firearm on

these trips, justifies the two-level enhancement under Caciedo.

                                  C.

     Jones also asserts that the district court clearly erred in

enhancing her offense level for being the leader/organizer and for

obstruction of justice in the form of perjury when she took the stand

in her own defense. Neither claim has merit, as the record supports

both findings.

                              Conclusion

     For the reasons stated herein, the conviction of Sharanda Jones as

to Count 1 of the superseding indictment and the life sentence imposed


                                   18
therefor are

               AFFIRMED.




                  19